JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Following a guilty plea, defendant-appellant, William H. Wheeldon, was convicted of failing to register as a sexually-oriented offender pursuant to R.C. 2950.04(E). The trial court sentenced him to two years of community control. Wheeldon filed a timely notice of appeal. But we do not address the merits of his two assignments of error.
Subsequently, the trial court journalized an entry stating that Wheeldon had died after the filing of his notice of appeal. The court stated that "this action now abates the Community Control by reason of death and the defendant's case is closed."
Because no proper motion for substitution of a personal representative or other proper party pursuant to App.R. 29(A) has been filed in this case, we dismiss the appeal as moot, vacate the original judgment of conviction and dismiss the related criminal proceedings, including the original indictment. State v. McGettrick (1987), 31 Ohio St.3d 138,509 N.E.2d 378; State v. Fisher (June 30, 1994), 11th Dist. No. 93-T-4938.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman and Sundermann, JJ.